5/14/2021     Case: 4:21-cv-00590-SRW Doc. #:Case.net:
                                               1-3 21JE-CC00280
                                                       Filed: 05/21/21     Page: 1 of 43 PageID #: 6
                                                                  - Case Header
                                                                                                           EXHIBIT I

                                                                                         Search for Cases by: Select Search Method...

  Judicial Links   |   eFiling   |   Help   |   Contact Us   |   Print                       GrantedPublicAccess    Logoff JOSEPH_WHITENER

                   21JE-CC00280 - EARL RICE V UNITED STATES BUREAU OF ALCOHOL ET
                                              AL (E-CASE)

    FV File Viewer


  Judge/Commissioner
                        MELENBRINK, VICTOR JOSEPH                                          Date Filed: 04/13/2021
              Assigned:
              Location: Jefferson                                                          Case Type: CC Other Miscellaneous Actions
           Disposition: Not Disposed
  Financial Information
                      :


                                                                             Track This Case

 Case.net Version 5.14.17.6                                      Return to Top of Page                                   Released 04/13/2021




https://www.courts.mo.gov/casenet/cases/header.do                                                                                         1/1
5/14/2021     Case: 4:21-cv-00590-SRW Doc. Case.net:
                                           #: 1-3 21JE-CC00280
                                                     Filed: 05/21/21        Page: 2 of 43 PageID #: 7
                                                               - Party Information




                                                                                          Search for Cases by: Select Search Method...

  Judicial Links    |   eFiling   |   Help   |   Contact Us   |   Print                       GrantedPublicAccess   Logoff JOSEPH_WHITENER

                   21JE-CC00280 - EARL RICE V UNITED STATES BUREAU OF ALCOHOL ET
                                              AL (E-CASE)

    FV File Viewer

 Click here to QuickFile on behalf of the Selected Party.
       RICE , EARL G JR , Plaintiff
       Acting Pro Se
       225 E. 3RD ST
       WATERLOO, IL 62298

       Year of Birth: 1958
       UNITED STATES BUREAU OF
       ALCOHOL, TOBACCO,
       FIREARMS AND EXPL. ,
       Defendant


       JEFFERSON COUNTY
       PROSECUTING ATTORNEY ,
       Defendant
       300 MAIN STREET
       HILLSBORO, MO 63050
       Business: (636) 797-5321
       JEFFERSON COUNTY SHERIFFS
       DEPT , Defendant
       400 1ST STREET
       HILLSBORO, MO 63050
       JEFFERSON COUNTY MISSOURI
       , Defendant
       729 MAPLE STREET
       HILLSBORO, MO 63050

                                                       ADDITIONAL ATTORNEYS
                                                                                 COSTELLO , JACOB THOMAS , Assistant
                                                                                 Prosecuting Attorney
                                                                                 PO BOX 100
                                                                                 300 MAIN STREET
                                                                                 HILLSBORO, MO 63050


 Case.net Version 5.14.17.6                                       Return to Top of Page                                   Released 04/13/2021




https://www.courts.mo.gov/casenet/cases/parties.do                                                                                         1/1
            Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 3 of 43 PageID #: 8



                                                                            Search for Cases by: Select Search Method...

Judicial Links   |   eFiling   |   Help   |   Contact Us   |   Print             GrantedPublicAccess    Logoff BATESLAWGROUP

                 21JE-CC00280 - EARL RICE V UNITED STATES BUREAU OF ALCOHOL ET
                                            AL (E-CASE)

  FV File Viewer


Click here to eFile on Case                 Sort Date Entries:                           Display Options:
                                                               Descending                                   All Entries
Click here to Respond to Selected Documents
                                                                             Ascending


 05/20/2021          Summons Issued-Circuit
                     Document ID: 21-SMCC-597, for UNITED STATES BUREAU OF ALCOHOL, TOBACCO, FIREARMS
                     AND EXPL..

 05/19/2021          Correspondence Filed
                     CORRESPONDENCE TO CLERK'S OFFICE UPDATING ADDRESS FOR BATFE
                       Filed By: EARL G RICE JR
                     Motion for Apptmnt of Counsel
                     SENT TO JUDGE FOR REVIEW. FILE STAMPED COPY MAILED BACK TO PLAINTIFF
                       Filed By: EARL G RICE JR

 05/17/2021          Response Filed
                     PLEASE FILE A SUBSTITUITION OF COUNSEL REQUEST SO THAT THE STATE OF MISSOURI IS
                     NOT UNREPRESENTED IN THIS MATTER. JUDGE DIV.5

 05/05/2021          Motion of Withdrawl of Counsel
                     Motion to Withdraw. SENT TO JUDGE FOR SIGNATURE
                       Filed By: JACOB THOMAS COSTELLO

 04/29/2021          Entry of Appearance Filed
                     Filing Memo Assigning APA Costello; Electronic Filing Certificate of Service.
                         Filed By: JACOB THOMAS COSTELLO

 04/27/2021          Family Member/Roommate Served
                     Document ID - 21-SMCC-481; Served To - JEFFERSON COUNTY MISSOURI; Server - ; Served Date
                     - 22-APR-21; Served Time - 17:30:00; Service Type - Sheriff Department; Reason Description - Served;
                     Service Text - SERVED TO PAIGE LAIBEN
                     Family Member/Roommate Served
                     Document ID - 21-SMCC-479; Served To - JEFFERSON COUNTY SHERIFFS DEPT; Server - ; Served
                     Date - 22-APR-21; Served Time - 17:30:00; Service Type - Sheriff Department; Reason Description -
                     Served; Service Text - SERVED TO PAIGE LAIBEN
                     Family Member/Roommate Served
                     Document ID - 21-SMCC-480; Served To - JEFFERSON COUNTY PROSECUTING ATTORNEY;
                     Server - ; Served Date - 22-APR-21; Served Time - 17:20:00; Service Type - Sheriff Department;
                     Reason Description - Served; Service Text - SERVED TO LINDSEY WHALEN

 04/21/2021          Judge/Clerk - Note
                     SUMMONS SENT TO JCSD FOR SERVICE; SUMMONS NOT ISSUED FOR US BUREAU OF
           Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 4 of 43 PageID #: 9
                   ALCOHOL, TOBACCO, FIREARMS, AND EXPLOSIVES DUE TO NOT HAVING AN ADDRESS FOR
                   SERVICE
                   Notice
                   ORDER FOR INFORMA PAUPERIS MAILED TO PLAINTIFF
                   Summons Issued-Circuit
                   Document ID: 21-SMCC-481, for JEFFERSON COUNTY MISSOURI.
                   Summons Issued-Circuit
                   Document ID: 21-SMCC-480, for JEFFERSON COUNTY PROSECUTING ATTORNEY.
                   Summons Issued-Circuit
                   Document ID: 21-SMCC-479, for JEFFERSON COUNTY SHERIFFS DEPT.
                   Ord Allow In Forma Pauperis
                   SO ORDERED: BRENDA STACEY, CIRCUIT JUDGE DIV. FOUR, PRESIDING JUDGE

04/19/2021         Filing:
                   ENVELOPES
                     Filed By: EARL G RICE JR
                   Correspondence Filed
                   LETTERS TO CLERKS REGARDING FILINGS
                     Filed By: EARL G RICE JR

04/15/2021         Petition Filed - No Fees
                   PETITION FOR RELIEF OF VIOLATIONS OF CIVIL RIGHTS, INJURY TO PERSON AND LOSS BY
                   THEFT AND DAMAGE TO PROPERTY, BOTH PERSONAL AND REAL

04/13/2021         Mot to Proc In Forma Pauperis
                   SENT TO PJ FOR APPROVAL
                     Filed By: EARL G RICE JR
                   Judge Assigned
Case.net Version 5.14.17.7                         Return to Top of Page               Released 05/13/2021
5/14/2021     Case: 4:21-cv-00590-SRW Doc. Case.net:
                                           #: 1-321JE-CC00280
                                                     Filed: 05/21/21       Page: 5 of 43 PageID #: 10
                                                              - Service Information




                                                                                            Search for Cases by: Select Search Method...

  Judicial Links    |   eFiling    |   Help    |   Contact Us   |   Print                        GrantedPublicAccess          Logoff JOSEPH_WHITENER

                   21JE-CC00280 - EARL RICE V UNITED STATES BUREAU OF ALCOHOL ET
                                              AL (E-CASE)

    FV File Viewer

  Further information may be available in the docket entries portion of Case.net. Because service of process may establish legal obligations, you may want to
                                                       examine the original case file in the clerk's office.
                                          Displaying 1 thru 2 of 3 service records returned for case 21JE-CC00280.
                                                                             1 2 >>

                                                                            Issuance
        Issued To: JEFFERSON COUNTY                                                                         Date Issued: 04/21/2021
                   PROSECUTING ATTORNEY
        Document Summons Civil Case-To Dft-                                                                     Due Date: 05/21/2021
           Issued: Res
      Document ID: 21-SMCC-480

                                                                            Return
               Type Of Family Member/Roommate                                                          Service/Attempt 04/22/2021
              Service: Served                                                                                     Date:
            Served To: JEFFERSON COUNTY
                       PROSECUTING ATTORNEY

       Service Text: SERVED TO LINDSEY WHALEN

                                                                            Issuance
        Issued To: JEFFERSON COUNTY                                                                         Date Issued: 04/21/2021
                   SHERIFFS DEPT
        Document Summons Civil Case-To Dft-                                                                     Due Date: 05/21/2021
           Issued: Res
      Document ID: 21-SMCC-479

                                                                            Return
               Type Of Family Member/Roommate                                                          Service/Attempt 04/22/2021
              Service: Served                                                                                     Date:
            Served To: JEFFERSON COUNTY
                       SHERIFFS DEPT

       Service Text: SERVED TO PAIGE LAIBEN
                                          Displaying 1 thru 2 of 3 service records returned for case 21JE-CC00280.
                                                                             1 2 >>
 Case.net Version 5.14.17.6                                         Return to Top of Page                                            Released 04/13/2021




https://www.courts.mo.gov/casenet/cases/service.do                                                                                                         1/1
5/14/2021     Case: 4:21-cv-00590-SRW Doc. Case.net:
                                           #: 1-321JE-CC00280
                                                     Filed: 05/21/21       Page: 6 of 43 PageID #: 11
                                                              - Service Information




                                                                                            Search for Cases by: Select Search Method...

  Judicial Links    |   eFiling    |   Help    |   Contact Us   |   Print                        GrantedPublicAccess          Logoff JOSEPH_WHITENER

                   21JE-CC00280 - EARL RICE V UNITED STATES BUREAU OF ALCOHOL ET
                                              AL (E-CASE)

    FV File Viewer

  Further information may be available in the docket entries portion of Case.net. Because service of process may establish legal obligations, you may want to
                                                       examine the original case file in the clerk's office.
                                          Displaying 3 thru 3 of 3 service records returned for case 21JE-CC00280.
                                                                             << 1 2

                                                                            Issuance
        Issued To: JEFFERSON COUNTY                                                                         Date Issued: 04/21/2021
                   MISSOURI
        Document Summons Civil Case-To Dft-                                                                     Due Date: 05/21/2021
           Issued: Res
      Document ID: 21-SMCC-481

                                                                            Return
               Type Of Family Member/Roommate                                                          Service/Attempt 04/22/2021
              Service: Served                                                                                     Date:
            Served To: JEFFERSON COUNTY
                       MISSOURI
                       729 MAPLE STREET
                       HILLSBORO , MO 63050
       Service Text: SERVED TO PAIGE LAIBEN
                                          Displaying 3 thru 3 of 3 service records returned for case 21JE-CC00280.
                                                                             << 1 2
 Case.net Version 5.14.17.6                                         Return to Top of Page                                            Released 04/13/2021




https://www.courts.mo.gov/casenet/cases/service.do                                                                                                         1/1
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 7 of 43 PageID #: 12
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 8 of 43 PageID #: 13
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 9 of 43 PageID #: 14
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 10 of 43 PageID #: 15
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 11 of 43 PageID #: 16
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 12 of 43 PageID #: 17
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 13 of 43 PageID #: 18
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 14 of 43 PageID #: 19
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 15 of 43 PageID #: 20
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 16 of 43 PageID #: 21
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 17 of 43 PageID #: 22
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 18 of 43 PageID #: 23
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 19 of 43 PageID #: 24
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 20 of 43 PageID #: 25
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 21 of 43 PageID #: 26
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 22 of 43 PageID #: 27
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 23 of 43 PageID #: 28




                                                   SO ORDERED
                                                   :

                                                   Apr 21, 2021, 1:53 pm
                                                   CIRCUIT JUDGE
                                                   DIVISION FOUR
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 24 of 43 PageID #: 29
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 25 of 43 PageID #: 30
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 26 of 43 PageID #: 31
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 27 of 43 PageID #: 32
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 28 of 43 PageID #: 33
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 29 of 43 PageID #: 34
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 30 of 43 PageID #: 35
           Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 31 of 43 PageID #: 36

             IN THE 23RD JUDICIAL CIRCUIT, JEFFERSON COUNTY, MISSOURI

Judge or Division:                                          Case Number: 21JE-CC00280
VICTOR JOSEPH MELENBRINK
Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address
EARL G RICE JR                                              EARL G RICE JR
                                                            225 E. 3RD ST
                                                      vs.   WATERLOO, IL 62298
Defendant/Respondent:                                       Court Address:
UNITED STATES BUREAU OF ALCOHOL,                            P O BOX 100
TOBACCO, FIREARMS AND EXPL.                                 300 MAIN ST
Nature of Suit:                                             HILLSBORO, MO 63050
CC Other Miscellaneous Actions                                                                                               (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: JEFFERSON COUNTY SHERIFFS DEPT
                            Alias:
 400 1ST STREET
 HILLSBORO, MO 63050
       COURT SEAL OF               You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                     APRIL 21, 2021                                  MICHAEL E. REUTER, CIRCUIT CLERK
    JEFFERSON COUNTY
                                                                                   BY: /s/ J. HONEA, DEPUTY CLERK
                                                        Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                           _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                     Date                                       Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-479              1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 32 of 43 PageID #: 37

             IN THE 23RD JUDICIAL CIRCUIT, JEFFERSON COUNTY, MISSOURI

Judge or Division:                                          Case Number: 21JE-CC00280
VICTOR JOSEPH MELENBRINK
Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address
EARL G RICE JR                                              EARL G RICE JR
                                                            225 E. 3RD ST
                                                      vs.   WATERLOO, IL 62298
Defendant/Respondent:                                       Court Address:
UNITED STATES BUREAU OF ALCOHOL,                            P O BOX 100
TOBACCO, FIREARMS AND EXPL.                                 300 MAIN ST
Nature of Suit:                                             HILLSBORO, MO 63050
CC Other Miscellaneous Actions                                                                                               (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: JEFFERSON COUNTY PROSECUTING ATTORNEY
                            Alias:
 300 MAIN STREET
 HILLSBORO, MO 63050
       COURT SEAL OF               You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                     APRIL 21, 2021                                  MICHAEL E. REUTER, CIRCUIT CLERK
    JEFFERSON COUNTY
                                                                                   BY: /s/ J. HONEA, DEPUTY CLERK
                                                        Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                           _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                     Date                                       Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-480              1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 33 of 43 PageID #: 38

             IN THE 23RD JUDICIAL CIRCUIT, JEFFERSON COUNTY, MISSOURI

Judge or Division:                                          Case Number: 21JE-CC00280
VICTOR JOSEPH MELENBRINK
Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address
EARL G RICE JR                                              EARL G RICE JR
                                                            225 E. 3RD ST
                                                      vs.   WATERLOO, IL 62298
Defendant/Respondent:                                       Court Address:
UNITED STATES BUREAU OF ALCOHOL,                            P O BOX 100
TOBACCO, FIREARMS AND EXPL.                                 300 MAIN ST
Nature of Suit:                                             HILLSBORO, MO 63050
CC Other Miscellaneous Actions                                                                                               (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: JEFFERSON COUNTY MISSOURI
                            Alias:
 729 MAPLE STREET
 HILLSBORO, MO 63050
       COURT SEAL OF               You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                     APRIL 21, 2021                                  MICHAEL E. REUTER, CIRCUIT CLERK
    JEFFERSON COUNTY
                                                                                   BY: /s/ J. HONEA, DEPUTY CLERK
                                                        Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                           _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                     Date                                       Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-481              1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
              Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 34 of 43 PageID #: 39

                                                                NOTICE OF ENTRY
                                                            (SUPREME COURT RULE 74.03)

                                    In The 23rd Judicial Circuit Court, Jefferson County, Missouri
                                          P O BOX 100, 300 MAIN ST, HILLSBORO, MISSOURI 63050
EARL RICE V UNITED STATES BUREAU OF ALCOHOL ET AL                                                                       CASE NO : 21JE-CC00280



To:    File




YOU ARE HEREBY NOTIFIED that the court duly entered the following:
Filing Date           Description
21-Apr-2021           Ord Allow In Forma Pauperis
                      SO ORDERED: BRENDA STACEY, CIRCUIT JUDGE DIV. FOUR, PRESIDING JUDGE




                                                                                                            Clerk of Court

CC:            File
ECC:
Date Printed : 21-Apr-2021




                                    For additional information on your case, please check Case.Net at www.courts.mo.gov/casenet
                                                                                 V17.0
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 35 of 43 PageID #: 40
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 36 of 43 PageID #: 41
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 37 of 43 PageID #: 42
                                                                                                         Electronically Filed - Jefferson - April 29, 2021 - 10:46 AM
        Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 38 of 43 PageID #: 43



          IN THE CIRCUIT COURT OF THE TWENTY-THIRD JUDICIAL CIRCUIT
             OF MISSOURI AT HILLSBORO, JEFFERSON COUNTY, MISSOURI

STATE OF MISSOURI,                          )
                          Plaintiff,        )
vs.                                         ) Cause No. 21JE-CC00280
                                            )
EARL GARNIER RICE JR.,                      )
                                            )
                                            )
                         Defendant.         )

                            FILING MEMORANDUM ASSIGNING
                           ASSISTANT PROSECUTING ATTORNEY

         COMES NOW the State of Missouri, by and through Jefferson County Prosecuting Attorney

Trisha C. Stefanski, and hereby advises the Court and the Circuit Clerk that Assistant Prosecuting

Attorney Jacob Costello, MBE 54874, has been assigned to represent the State of Missouri on

behalf of the Office of the Jefferson County Prosecuting Attorney. The undersigned requests that

all further e-filing notices in this matter be emailed to this assigned Assistant Prosecuting Attorney

only.

                                          Respectfully submitted April 29, 2021:




                                          _______________________________
                                          Trisha C. Stefanski #57598
                                          Prosecuting Attorney
                                          Jefferson County Courthouse
                                          300 Main Street
                                          P.O. Box 100
                                          Hillsboro, MO 63050
                                          (636) 797-5321
                                                                                               Electronically Filed - Jefferson - May 05, 2021 - 01:30 PM
      Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 39 of 43 PageID #: 44



        IN THE CIRCUIT COURT OF THE TWENTY-THIRD JUDICIAL CIRCUIT
           OF MISSOURI AT HILLSBORO, JEFFERSON COUNTY, MISSOURI

STATE OF MISSOURI,                         )
                          Plaintiff,       )
vs.                                        ) Cause No. 21JE-CC00280
                                           )
EARL GARNIER RICE JR.,                     )
                    Defendant.             )


                                       MOTION TO WITHDRAW

       COMES NOW the State of Missouri, by and through Assistant Prosecuting Attorney, Jacob
Costello, respectfully requests leave to withdraw from the above styled case.
       .
                                                     Respectfully submitted this 3rd day
                                                     of May, 2021, by:




                                                _______________________________________
                                                Jacob Costello
                                                Assistant Prosecuting Attorney
                                                Mo Bar No. 5474
                                                Jefferson County Courthouse
                                                P.O. Box 100
                                                Hillsboro, Missouri 63050
                                                (636) 797-5321
                                                                                               Electronically Filed - Jefferson - May 05, 2021 - 01:30 PM
       Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 40 of 43 PageID #: 45



          IN THE CIRCUIT COURT OF THE TWENTY-THIRD JUDICIAL CIRCUIT
             OF MISSOURI AT HILLSBORO, JEFFERSON COUNTY, MISSOURI

STATE OF MISSOURI,                            )      EARL RICE V UNITED STATES BUREAU OF
                            Plaintiff,        )     ALCOHOL ET AL
vs.                                           ) Cause No. 21JE-CC00280
                                              )
EARL GARNIER RICE JR.,                        )
                    Defendant.                )


                                         MOTION TO WITHDRAW

       COMES NOW the State of Missouri, by and through Assistant Prosecuting Attorney, Jacob
Costello, respectfully requests leave to withdraw from the above styled case.
       .
                                                     Respectfully submitted this 3rd day
                                                     of May, 2021, by:

      Please file a substitution of counsel
      request so that the State of Missouri
      is not unrepresented in this matter.
                                                  _______________________________________
                                                  Jacob Costello
                                                  Assistant Prosecuting Attorney
                                                  Mo Bar No. 5474
        May 13, 2021, 10:32 am   J5               Jefferson County Courthouse
                                                  P.O. Box 100
                                                  Hillsboro, Missouri 63050
                                                  (636) 797-5321
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 41 of 43 PageID #: 46
Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 42 of 43 PageID #: 47
           Case: 4:21-cv-00590-SRW Doc. #: 1-3 Filed: 05/21/21 Page: 43 of 43 PageID #: 48

             IN THE 23RD JUDICIAL CIRCUIT, JEFFERSON COUNTY, MISSOURI

Judge or Division:                                          Case Number: 21JE-CC00280
VICTOR JOSEPH MELENBRINK
Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address
EARL G RICE JR                                              EARL G RICE JR
                                                            225 E. 3RD ST
                                                      vs.   WATERLOO, IL 62298
Defendant/Respondent:                                       Court Address:
UNITED STATES BUREAU OF ALCOHOL,                            P O BOX 100
TOBACCO, FIREARMS AND EXPL.                                 300 MAIN ST
Nature of Suit:                                             HILLSBORO, MO 63050
CC Other Miscellaneous Actions                                                                                               (Date File Stamp)

                                                     Summons in Civil Case
  The State of Missouri to: UNITED STATES BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPL.
                            Alias:
 1222 SPRUCE ST
 SAINT LOUIS, MO 63103
       COURT SEAL OF               You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                     MAY 20, 2021                                  MICHAEL E. REUTER, CIRCUIT CLERK
    JEFFERSON COUNTY
                                                                                   BY: /s/ J. HONEA, DEPUTY CLERK
                                                        Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                           _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                     Date                                       Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-597              1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
